SEPARATE OPINION.
VALLIANT, J.
Whilst concurring in the able opinion above, I desire to add that I see no reason for making any difference in appellate practice in reviewing the findings of facts by a referee in an equity case and his findings in a law suit. It may be as pointed out above by the learned author of the opinion that the chief reason upon which the action of appellate courts in reviewing the findings of facts by the chancellor in equity cases has ceased since the original evidence in such cases no longer consists in documents and depositions alone as it did of old, yet, if such is the case, the practice of appellate courts in that respect has not ceased with the reason. This court does weigh the evidence in equity cases, and makes its own findings of facts. I can see why there should be a difference observed in this respect between the findings of facts by a chancellor and the verdict of a jury. The difference in the modes of trial suggest a difference in the modes of review. And especially, since a verdict of the jury before it reaches the ap*408pellate court is reviewed by tbe trial judge wbo, having seen and beard tbe witnesses, and observed tbe conduct of all tbe parties at tbe trial, is better able than tbe appellate court to judge of tbe correctness of tbe verdict. Tbe findings of a chancellor, however, are not subjected to that test before they come up for review on appeal; tbe motion for new trial or rehearing is heard by tbe same chancellor and be passes judgment on bis own previous rulings.
But whatever may be said of tbe propriety of reviewing tbe findings of a chancellor, those of a referee stand on a different footing. In .trials before a referee there is no difference in mode in an equity case and a law case. ■ It will not be disputed that it is tbe duty of a trial court to review tbe evidence and set aside tbe findings of tbe referee if in tbe opinion of the trial judge they are against tbe decided weight of-the evidence. This be must do in an equity as well as in a law suit. Tet tbe trial judge in that respect is not in any better position to weigh tbe evidence than is tbe appellate court; be has seen none of tbe witnesses and has only what tbe appellate court has, that is, tbe record of tbe testimony as returned by tbe referee.
Therefore, I maintain that as long as we adhere to tbe practice of reviewing tbe findings of fact by a referee in equity cases, and setting those findings aside and substituting our own when we are of tbe opinion that tbe evidence so requires, we should treat bis findings of facts in a law suit in tbe same way.